DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 7, 10, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fresnel (US-6322864).
	As to claims 1 and 15, Fresnel teaches an article 1 with a label comprising:
a shrink film 100 (see figure 1, column 2 lines 37-40) having a first surface and an opposite second surface (see figure 5), and having first
and second ends (see figure 6); and
a first seam A formed between a portion of the first surface proximal the first end and a
portion of the second surface distal from the first end; (see column 5 lines 22-36, figures 5-8)
the shrink film thus including a first portion 101 capable of forming a tubular shrink
sleeve, and a second portion 103 extending from the seam to the second end of the shrink film. (see figure 6, column 5 lines 22-36).
From column 5 line 22:
“The envelope 100 is constituted by a sleeve of heat-shrink plastics material, and it has a main portion 101 that closely surrounds the body of the container 1, together with an additional flap 103 extending externally by superposition and connected at its two ends to the main portion 101 of the sleeve via two parallel lines of heat sealing 102 and 105.” 
As to claim 2, Fresnel teaches a second seam C. (see figures 5-8, column 6 lines 37-42).
As to claims 5, 6, 7, and 10, Fresnel teaches first and second perforations 104, 116 parallel and proximal to either of the seams (see Fresnel figures 5-10). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 4, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fresnel (US-6322864) in view of Mitchell (US-2017/0283116).
As to claims 3 and 4, Fresnel teaches that the seam is heat sealed and thus lacks “a material between the first surface and second surface of the shrink film that adheres the first surface and second surface to one another” or a “permanent seaming solvent”.   Mitchell teaches a wrap around shrink film and teaches that adhesive and solvent seaming can be used to form the seam as alternatives to heat sealing with known trade-offs (see Mitchell paragraph 0099).  It would have been obvious to one of ordinary skill in the art to use adhesive or solvent seaming as taught by Mitchell for the label taught by Fresnel, since the mere substitution of one known seaming technique for another would have yielded predictable results.
As to claim 13 and 14, Fresnel teaches that each panel can be printed (see column 3 lines 40-44) but does not specifically mention ink.  Mitchell teaches printing on shrink film with ink (see paragraph 0071).  It would have been obvious to print the label of Fresnel with ink as a routine expedient with predictable results.

Claims 8, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fresnel (US-6322864) in view of Van Gordon (US-2017/0297791).
As to claims 8, 9, and 11, Fresnel does not teach a zipper perforation per se.  Van Gordon teaches a shrink label for a bottle with a zipper perforation (see figure 1, 5 and 6).  It would have been obvious to one of ordinary skill in the art to form a zipper perforation as taught by Van Gordon on a label as taught by Fresnel, in order to make the perforations more marketable and to make the process of opening the flap portion 103 of the label easier and more satisfying for a user. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fresnel (US-6322864) in view of Rittenburg (US-2012/0268837).
As to claim 12, Fresnel does not teach a resealable material.  Rittenburg teaches a wrap around label for a bottle and includes a releasable and resealable material between the first surface and second surface (see Rittenburg figure 4, paragraphs 0010, 0011, 0054 and 0056).  It would have been obvious to one of ordinary skill in the art to combine the label of Fresnel with a releasable and resealable material between the first surface and second surface as taught by Rittenburg in order to allow a user to repeatedly peel open and reseal the inside of the flap.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E VERAA whose telephone number is (571)272-2329. The examiner can normally be reached M-F, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CeV/Examiner, Art Unit 3636                                                                                                                                                                                                        


/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636